  Case 1:18-cv-00712-MN Document 45 Filed 04/30/19 Page 1 of 3 PageID #: 465
                                                      U.S. Department of Justice
                                                      United States Attorney
                                                      District of Delaware


                                                      The Hercules Building
                                                      1313 N. Market Street, Suite 400
                                                      P. O. Box 2046                         (302) 573-6277
                                                      Wilmington, Delaware 19899-2046    FAX (302) 573-6220


                                                      April 30, 2019
Via CM/ECF

The Honorable Maryellen Noreika
United States District Court
J. Caleb Boggs Federal Building
844 King Street
Wilmington, Delaware 19801

           Re: Perrong v. Liberty Power Corp., L.L.C., C.A. No. 18-712-MN

Dear Judge Noreika:

         Please accept this letter in response to the Court’s April 1, 2019 Oral Order to “submit a
letter to the Court identifying any district court or appellate court opinions issuing since November
14, 2018 that have addressed the constitutionality of the Telephone Consumer Protection Act of
1991, 47 U.S.C. § 227.” (D.I. 41.) To government counsel’s knowledge, the below three district
court opinions are all of those responsive to the Court’s order.

   -   Marc Schaevitz v. Braman Hyundai, Inc., No. 17-cv-23890 (S.D. Fla. March 25, 2019),
       ECF No. 62, attached hereto as Exhibit A:

           o The Schaevitz court held that the TCPA, as amended in 2015, is constitutional, and
             declined to “determine whether the statute is content-based or content-neutral
             because it survives both strict and intermediate scrutiny.” Slip Op. at 20. The
             Court determined that the TCPA serves a compelling interest of protecting privacy
             and is narrowly tailored to that interest, because it leaves open ample alternative
             avenues for dissemination of speech. Id. In addition, the Court noted that the
             government-debt exception would be severable from the remainder of the TCPA
             because Congress enacted the TCPA without it, and because the Communications
             Act of 1934 contains an unambiguous “separability” provision that applies to the
             TCPA. Id. at 18-19.

   -   Shehan Wijesinha v. Bluegreen Vacations Unlimited, Inc., No. 19-cv-20073 (S.D. Fla.
       April 3, 2019), ECF No. 29, attached hereto as Exhibit B.

           o The Wijesinha court held that, if it “were to find the amended TCPA
             unconstitutional, the proper action would be to sever the offensive provisions” –
             specifically, the government-debt exception – because a legislative preference for
             severance is “shown by the fact Congress enacted the TCPA without the
             government-debt exception,” and the pre-amendment TCPA has repeatedly been
                                                 1
 Case 1:18-cv-00712-MN Document 45 Filed 04/30/19 Page 2 of 3 PageID #: 466
            held to be constitutional. Slip Op. at 9. The court explained that because, “a
            finding of severability would cure the constitutional defect and preclude
            invalidation of the entire statute,” and because “Plaintiff’s cause of action does not
            implicate the 2015 amendments,” Plaintiff’s claim “survives whether the
            amendments are stricken or not.” Accordingly, the court declined to reach the
            question of the constitutionality of the TCPA, as amended in 2015. Id. at 10.

   -   American Association of Political Consultants, et al. v. Federal Communications
       Commission, et al., No. 18-1588, 2019 WL 1780961 (4th Cir. April 24, 2019), ECF No.
       39, attached hereto as Exhibit C.

           o The Fourth Circuit in AAPC determined that the government-debt exception is
             content based and fails to satisfy strict scrutiny because it represents a significant
             exception to the TCPA’s otherwise broad prohibition on the use of non-consensual
             ATDS technology, and because the speech that falls within the exception implicates
             the same privacy concerns that motivated the enactment of that prohibition. 2019
             WL 1780961 at *5-8. However, the Fourth Circuit determined that the
             unconstitutional government-debt exception could and should be severed, first,
             because the TCPA operated for twenty-four years without it and, second, because
             an applicable statutory severance provision governs the TCPA. Id. at *8-9.

         For the Court’s convenience, the United States has attached the foregoing three opinions
to this letter (Exhibits A-C).

                                                     Respectfully submitted,

                                                     DAVID C. WEISS
                                                     United States Attorney

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ERIC R. WOMACK
                                                     Assistant Director, Federal Programs Branch

                                                     /s/ Anjali Motgi
                                                     ANJALI MOTGI
                                                     Trial Attorney (TX Bar No. 24092864)
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L St., NW
                                                     Washington, DC 20530
                                                     Tel: (202) 305-0879
                                                     Fax: (202) 616-8470
                                                     Anjali.Motgi@usdoj.gov




                                                2
  Case 1:18-cv-00712-MN Document 45 Filed 04/30/19 Page 3 of 3 PageID #: 467




                                    BY:   /s/Jennifer L. Hall
                                          Jennifer L. Hall (#5122)
                                          Assistant United States Attorney
                                          1313 N. Market Street, Suite 400
                                          Wilmington, Delaware 19899-2046
                                          Telephone 302-573-6277
                                          Jennifer.hall@usdoj.gov

cc:   All Counsel of Record
      (via CM/ECF)




                                      3
